Citation Nr: 0926542	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-14 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether termination of nonservice-connected pension benefits 
effective November 1, 2000 because of excessive income was 
proper.  


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

According to the statement of the case (SOC), the Veteran had 
active service from January 1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In April 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  Notably, the Veteran was without 
representation at the hearing as his attorney was absent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes that the RO terminated the Veteran's 
nonservice-connected pension benefits effective November 1, 
2000, the date that his pension benefits began, due to 
excessive income.  At the April 2008 Travel Board hearing, 
the Veteran asserted that he had paid approximately $88,000 
"out of [his] own pocket" in medical expenses and 
maintained that such payments should be offset against his 
income for the period in question.  However, to date, no 
documentation of payment of medical expenses has been 
provided by the Veteran.   

Under VA regulation, there will be excluded from the amount 
of an individual's annual income any unreimbursed amounts 
which have been paid within the 12-month annualization period 
for medical expenses regardless of when the indebtedness was 
incurred.  38 C.F.R. § 3.272(g) (2008).  

Thus, in consideration of the foregoing and to provide every 
possible consideration to the Veteran with respect to his 
claim, the Board finds that this case should be remanded in 
order to provide him additional time and opportunity to 
submit documentation of payment of medical expenses for the 
period at issue in support of his appeal.     

Accordingly, the case is REMANDED for the following actions:

1.  Send correspondence to the Veteran 
asking him to submit any and all 
documentation of payment for any medical 
expenses relevant to the period at issue.  
(The Veteran indicated at the Travel Board 
hearing that he may be able to obtain 
copies of cancelled checks from his bank.)

2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his attorney.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




